UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-33257 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1908796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6051 El Tordo, PO Box 9876 Rancho Santa Fe, California92067 (Address of principal executive offices/zip code) Registrant’s telephone number, including area code: (858) 997-6740 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 6, 2011, there were 3,612,880 shares outstanding of the issuer’s Common Stock, without par value. WHITE RIVER CAPITAL, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 - INDEX - PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 1 Unaudited Condensed Consolidated Statements of Operations for the Quarters Ended March 31, 2011 and 2010 2 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Quarters Ended March 31, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Quarters Ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 EXHIBIT INDEX 26 ii PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, 2011 December 31, 2010 ASSETS (Unaudited) Cash and cash equivalents $ $ Finance receivables—net Deferred tax assets—net Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Line of credit $ $ Accrued interest Other payables and accrued expenses Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred Stock, without par value, authorized 3,000,000 shares; none issued and outstanding - - Common Stock, without par value, authorized 20,000,000 shares; 3,612,880 and 3,706,759 issued and outstanding at March 31, 2011 and December 31, 2010, respectively Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to condensed consolidated financial statements. 1 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Quarters Ended March 31, INTEREST: Interest on receivables $ $ Accretion and other interest - 9 Total interest income Interest expense ) ) Net interest margin Provision for loan losses ) ) Net interest margin after provision for loan losses OTHER REVENUES (EXPENSES): Salaries and benefits ) ) Other operating expenses ) ) Change in fair market valuation of creditor notes payable 43 46 Gain from deficiency account sale - 1 Other expense ) ) Total other expenses ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) ) NET INCOME $ $ NET INCOME PER COMMON SHARE (BASIC) $ $ NET INCOME PER COMMON SHARE (DILUTED) $ $ BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to condensed consolidated financial statements. 2 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Quarters Ended March 31, NET INCOME $ $ OTHER COMPREHENSIVE INCOME: Net unrealized change on recombined assets and Beneficial Interest in Master Trust, net of tax - (4 ) COMPREHENSIVE INCOME $ $ See notes to condensed consolidated financial statements. 3 PART I FINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Quarters Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of other comprehensive income - (4 ) Accretion of securitization discount - (1 ) Provision for loan losses Amortization and depreciation 83 Amortization of discount and interest accrued on creditor notes payable 43 43 Gain from disposition of equipment - 3 Deferred income taxes Change in fair value of creditor notes payable ) ) Stock based compensation expense Changes in assets and liabilities: Accrued interest receivable and other assets ) ) Other payables and accrued expenses ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of finance receivables ) ) Collections on finance receivables Principal collections and recoveries on receivables held for investment (6 ) 80 Capital expenditures ) (6
